DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received 08/25/2021.  Claims 7-8, 11-12, 15, 22, 24-26, 28-29, 39-40, 43, 50-54, 61, 64-66 and 69-70 have been canceled. Claims 1, 27, 62-63, 68 and 71-76 have been amended.  No new claims have been added.  Therefore, claims 1-6, 9-10, 13-14, 16-21, 23, 27, 30-38, 41-42, 44-49, 55-60, 62-63, 67-68 and 71-76 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Arguments/Amendments
Claim Objections
Applicant’s amendments in response to the objection of claim 1 for minor informalities is sufficient to overcome the objection set forth in the previous Office Action.  The objection is withdrawn.
Claim Rejections - 35 USC § 112(a)
Applicant’s amendments in response to the 35 USC 112(a) rejection of claims 1-6, 9-10, 13-14, 16-21, 23, 27, 30-38, 41-42, 44-49, 55-60, 62-63, 67-68 and 71-76 for failing to comply with written description requirements is sufficient to overcome the rejection set forth in the previous Office Action.  The 112(a) rejection of claims 1-6, 9-10, 13-14, 16-21, 23, 27, 30-38, 41-42, 44-49, 55-60, 62-63, 67-68 and 71-76 is withdrawn.
Claim Rejections - 35 USC § 112(b)
Applicant’s amendments in response to the 35 USC 112(a) rejection of claims 1-6, 9-10, 13-14, 16-21, 23, 27, 30-38, 41-42, 44-49, 55-60, 62-63, 67-68 and 71-76 for failing to comply with 112(b) indefinite language is sufficient to overcome the rejection set forth in the previous Office Action.  The 112(b) rejection of claims 1-6, 9-10, 13-14, 16-21, 23, 27, 30-38, 41-42, 44-49, 55-60, 62-63, 67-68 and 71-76 is withdrawn.
Claim Rejections - 35 USC § 103
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive. 
In the remarks applicant points out that in para 16 and para 0036 of the previous Office Action claim 27 cites two references of the prior prosecution and that claim 1 cites Calman while claim 27 does not.  See rejection below
In the remarks applicant argues that the combination of Purves, Ballard and Calman and the combination of Purves and Ballard is not proper.  The examiner respectfully disagrees.  As stated in the previous Office Action the prior art references track and utilize biometric data for identification in a transaction environment.  Calman teaches the motivation of authenticating the customer step to include communicating with the financial institution in order to provide the institution instructions and documents 
In the remarks applicant argues that claim 1 distinguishes the users gaze form “eye” movement as eye movement is non-linear and multidirectional.  Therefore, a user’s gaze is not analogous to “eye movement”.  The examiner disagrees with the premise of applicant’s argument.  A gaze is the focal point of movement of the eye.  As evidence of this fact the examiner provides “Identity Recognition through Human Gaze Tracking by Infantino et al.  The term “gaze” and “eye movement” are complementary.   Furthermore, the claim language explicitly state user eye movement by moving their gaze.  Applicant’s argument is not persuasive the rejection is maintained.  
In the remarks applicant argues the prior art Calman does not involve eye movement based on passwords for transactions but instead eye color and “iris”.  The examiner disagrees with the premise of applicant’s argument.  Both Purves and Calman teach utilizing eye/iris tracking biometric to identifying and performing transactions.  Purves teaches that eye/iris biometric data for identification can be static or dynamic.  Therefore, the use eye biometric data as taught by Calman when considered in combination with Purves teaches the claimed invention.  The rejection is maintained. 
Applicant argues that the dependent claims are allowable over the prior art references.   The examiner disagrees see response above. 
Information Disclosure Statement
The IDS submitted 08/25/2021 has been reviewed and considered.
Examiner Note:
Claim 27 parenthetical expression has been cited at “previously presented” however, the claim has been amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-10, 13-14, 16-21, 23, 62-63, 71, 73 and 75-76; Claims 27, 30-34, 37-38, 41-42, 44-49, 55-60, 67-68, 72 and 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to Claims 1-6, 9-10, 13-14, 16-21, 23, 62-63, 71, 73 and 75-76; Claims 27, 30-34, 37-38, 41-42, 44-49, 55-60, 67-68, 72 and 74:
Claims 1 and 27 amended limitation recite “displaying instructions to the user and not displayed to the user as part of displaying instructions” is indefinite.  The examiner is not able to determine what the limitation is directed toward since instructions are in conflict with each other to displayed and not displayed.   For examination purposes the examiner is determining the limitation to mean instructions are filtered so that instructions are filtered are not displayed and instructions that pass the filter are displayed 

claim 1 and claims 30-34, 37-38, 41-42, 44-49, 55-60, 67-68, 72 and 74 depend upon claim 27 and therefore contain the same deficiencies as discussed above with respect to claim 1 and 27. Accordingly Claims 1-6, 9-10, 13-14, 16-21, 23, 62-63, 71, 73 and 75-76 and claims 27, 30-34, 37-38, 41-42, 44-49, 55-60, 67-68, 72 and 74 are rejected under 35 USC 112 2nd/(b) paragraph.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10, 13-14, 16-18, 62-63, 73 and 75; Claim 27, 30-32, 34, 38, 41-42,  44-46, 55-58, 67-68 and 74  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves (Purves) in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) and further in view of US Pub No. 2012/0233072 A1 by Calman et al. (Calman)
Claim Interpretation: The specification recites:
[0094] If the eye movement pattern is close to the known pattern (within a threshold), the AR device 806 may allow the user to conduct the transaction. As shown in Fig. SA, the user may have moved his/her eye in the denoted pattern.... Of course, in practice, there would be no line, but the eye tracking devices would simply track such a movement and convert it to a desired data format 
In reference to Claim 1:
Purves teaches:
(Currently Amended) A method for initiating a transaction through an augmented reality (AR) system that includes an AR device and a local processing module, the method ((Purves) in at least Abstract; para 0063, para 0073, para 0381), comprising:
capturing eye-related biometric data of a user wearing the AR device ((Purves) in at least abstract; FIG. 1b, FIG. 1C-3; para 0064), the eye-related biometric data captured using at least one light source and at least one camera that are components of the AR device and that are cooperatively operatively operable for tracking the eye-related biometric data ((Purves) in at least para 0061 -0064, para 0067, para 0069);
responsive to identifying a real-world object that is in a direction of a gaze of the user, the gaze determined based on data collected by the at least one camera and analyzed by the local processing module ((Purves) in at least para 0069, para 0102, para 0104, para 0128, para 0184-0186, para 0192-0193, para 0312), determining by the local processing module, an identity of the user based at least in part on analysis of eye-related biometric data by the local processing module executing an eye movement based on user identification protocol ((Purves) in at least para 0061, para 0064, para 0067-0070, para 0077, para 0154, para 0157, para 0339) comprising:
displaying instructions prompting the user to [enter eye pattern]...an eye movement ... by moving their gaze… ((Purves) in at least para 0061, para 0064 wherein the prior art teaches requesting the user to provide identification data such as eye pattern where the camera tracks the wearer’s eye movement and capture eye movement and vision focus (i.e. gaze), para 0067 wherein the prior art teaches requesting the user to enter biometric data including eye pattern, para 0069, para 0083, para 0086, para 0090);  and
tracking through at least one camera of the AR device, while the AR device is worn on the head of the user eye movement of the user by the user moving their gaze …wherein a multidirectional tracked eye pattern (gaze) virtually drawn by the user moving their gaze in response to the displayed instructions ((Purves) in at least abstract; FIG. 1B; para 0057, para 0061, para 0064 wherein the prior art teaches requesting the user to provide identification data such as eye pattern where the camera tracks the wearer’s eye movement and capture eye movement and vision focus (i.e. gaze), para 0069, para 0076).
comparing the  multi-directional tracked eye pattern representing the user’s eye movement pattern virtually drawn by the user and predetermined eye signature movement pattern, wherein the predetermined eye movement signature movement pattern is unique to the user, determined prior to identifying the real-world object that is in the direction of the gaze of the user,  ...((Purves) in at least para 0067 wherein the prior art teaches the device transmits eye pattern to checkin to authenticate user checking the pattern against merchant database; para 0068 wherein the prior art teaches registering user data in order to compare stored biometric data, para 0069 wherein the prior art teaches user eye movement detected to focus on user interest of a product), determining that the multi-directional tracked eye pattern corresponds to the pre-determined eye signature … pattern based on the  multi-directional tracked eye pattern  being within a pre-determined threshold of the predetermined eye signature … pattern ((Purves) in at least para 0067), and responsive to determining that the multi-directional tracked eye pattern corresponds to the predetermined eye signature movement pattern, transmitting by the local processing module a communication to initiate a transaction to purchase the object, the communication including the identity of the user, the communication being transmitted through at least one network to a remote server that authenticates the user for the transaction based on the determined identity. ((Purves) in at least para 0061, para 0064-0065, para 0067-0070, para 0077, para 0087, para 0090-0091,  para 0153-0154, para 0339)
Purves does not explicitly teach:
displaying instructions prompting the user to virtually draw an eye movement based password by moving their gaze according to a predetermined eye movement pattern  
tracking ... eye movement of the user by the user moving their gaze in response to the displayed instructions wherein a multidirectional tracked eye pattern is virtually drawn by the user moving their gaze in response to the displayed instructions
comparing the  multi-directional tracked eye pattern representing the user’s eve movement pattern virtually drawn by the user and a predetermined eye signature movement pattern, ... and displaying instructions to the user and not displayed to the user as part of displaying instructions, determining that the  multi-directional tracked eye movement corresponds to the pre-determined eye signature movement pattern based on the  multi-directional tracked eye movement  being within a pre-determined threshold of the predetermined eye signature movement pattern, and responsive to determining that the  multi-directional tracked eye movement corresponds to the predetermined eye signature movement pattern, transmitting by the local processing module a communication to initiate a transaction
Ballard teaches:
displaying instructions prompting the user to virtually draw an eye movement based password by moving their gaze ((Ballard) in at least FIG. 15; FIG. 17A-B; para 0081, para 0097, para 0225 wherein the prior art teaches passwords using inputs which include based on user gaze direction of users eyes; para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password…represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… para 0229-0230,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”, para 0236 wherein the prior art teaches prompting user to enter predetermined password; para 0242, para 0243-0246),; 
tracking through at least one camera of the AR device while the AR device is worn on the head of the user movement of the user by the user moving their gaze in response to the displayed instructions, wherein multi-directional tracked eye pattern is virtually drawn by the user moving their gaze in response to the displayed instructions ((Ballard) in at least FIG. 2 wherein the prior art illustrates glasses: FIG. 4; 17A-B; FIG. 23C; abstract wherein the prior art teaches a wearable device to provide instructions to the user; para 0003, para 0006, para 0011, para 0063, para 0072 wherein the prior art teaches the AR sensor array may include cameras, para 0078, , para 0081, para 0106), with the AR device is worn on the head of the user((Ballard) in at least FIG. 15; FIG. 17A-B; para 0081, para 0097, para 0225, para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password …represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… , para 0229-0230,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”, para 0236 wherein the prior art teaches prompting user to enter predetermined password; para 0242, para 0243-0246), 
comparing the multidirectional tracked eye pattern representing the user’s eye movement pattern virtually drawn by the user and predetermined eve signature movement pattern ((Ballard) in at least para 0081, para 0097, para 0234, para 0237 wherein the prior art teaches verifying that the correct password has been entered, para 0243-0248, para 0249 wherein the prior art teaches password entered matched the assigned points of the password, para 0250-0252, para 0257, para 0263), wherein the predetermined eye signature movement pattern is unique to the user ((Ballard) in at least para 0081, para 0097, para 0234, para 0237 wherein the prior art teaches verifying that the correct password has been entered, para 0243-0248, para 0249 wherein the prior art teaches password entered matched the assigned points of the password, para 0250-0252, para 0257, para 0263), determined prior to identifying the real-world object that is in the direction of the gaze of the user  ((Ballard) in at least para 0061, para 0094, para 0009, para 0122)and displaying instructions to the user and not displaying to the user as part of displaying instructions, ((Ballard) in at least para 0011, para 0018-0019, para 0104 wherein the prior art teaches the user turns head to access a menu or whether the user merely wished to look in that direction without accessing the menu; para 0124 wherein the prior art teaches the a sub-menu of the menu with suggest instructions of other sub-menus not displayed), 
determining that the multi-directional tracked eye pattern corresponds to the pre-determined eve signature movement pattern, based on the multi-directional tracked eye pattern  being within a predetermined threshold of the predetermined eye signature movement pattern ((Ballard) in at least FIG. 17A-17E; para 0081, para 0097, para 0229-0230, para 0234, para 0237, para 0243-para 0252, para 0257, para 0263 ) and
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements a means for entering a password in order to allow a user to interact with a user device  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include a visual means for the user’s gaze to provide a password as taught by Ballard since Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements a means for entering a password in order to allow a user to interact 
Calman teaches:
7responsive to determining that the multi-directional tracked eye pattern [iris tracking] corresponds to the predetermined eye signature movement pattern, transmitting by the local processing module a communication to initiate a transaction to purchase the object, the communication including the identity of the user, the communication being transmitted through at least one network to a remote server that authenticates the user for the transaction based on the determined identity.”((Calman) in at least para 0063, para 0074 wherein the prior art teaches user authenticated using iris signature and teaches after authentication communicating with financial institution, para 0075 wherein the prior art teaches a/r device analyzes and captures financial document unique to financial institution, para 0080 wherein the prior art teaches financial institution processes transaction upon information collected for transaction as well as verified signature to complete transaction fund transfer)

Both Purves and Calman are directed toward utilizing A/R devices to perform transactions and utilize biometric data for identification including tracking eye/iris data.    Calman teaches the motivation of authenticating the customer step to include communicating with the financial institution in order to provide the institution instructions and documents scanted to for performing the transaction.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to 
In reference to Claim 2:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 2 
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), further comprising
the remote server transmitting, through a second network, a set of data regarding the transaction to a financial institution.((Purves) in at least para 0118 wherein the prior art teaches transaction processing network, para 0130 wherein the prior art teaches a communication network, para 0148 wherein the prior art teaches payment processing network, an issuer network, para 0150 wherein the prior art teaches a visa processing network, para 0200, para 0255, para 0255, para 0295, para 0343, para 0350, para 0385 wherein the prior art teaches a plurality of networks)
In reference to Claim 3:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 3 
 (Previously Presented) The method of claim 1 (see rejection of claim 1 above), 
the eve-related biometric data further comprising an iris pattern of an eve of the user of the AR device.((Purves) in at least para 0061-0062, para 0064, para 0069)
In reference to Claim 4:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 4
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), further comprising:
capturing by a speaker of the AR device, the biometric data comprising a voice recording of the user.((Purves) in at least para 0061, para 0063-0065, para 0067-0072, para 0085, para 0088, para 0121, para 0277, para 0304, para 0395)
In reference to Claim 6:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 6
 (Previously Presented) The method of claim 1 (see rejection of claim 1 above), further comprising:
capturing, by the AR device, biometric data comprising a characteristic associated with the user’s skin.((Purves) in at least para 0060, para 0076-0077)
In reference to Claim 10:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 10

(Previously Presented) The method of claim 1 (see rejection of claim 1 above),
wherein the AR device is ((Purves) in at least FIG. 1b, FIG. 1C-3; para 0057, para 0064) individually calibrated to a head and eyes of the user ((Purves) in at least para 0057, para 0060-0061, para 0064, para 0067, para 0069, para 0076, para 0414).
In reference to Claim 13:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 13
(Previously Presented) method of claim 1 wherein determining the identity of the user is further based at least in part on  (see rejection of claim 1 above),
the predetermined data is a known iris pattern.((Purves) in at least para 0061 -0062, para 0064, para 0068)
In reference to Claim 14:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.   Purves further discloses the limitations of dependent claim 14
 (Previously Presented) The method of claim 11, wherein determining the identity of the user is further based at least in part on (see rejection of claim 11 [1] above),  
the predetermined data is a known retinal pattern.((Purves) in at least para 0061, para 0077, para 0122, para 0170)
In reference to Claim 16:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 16
(Previously Presented) The method of claim 1 (see rejection of claim 1 above),
wherein the transaction that is initiated is a business transaction.((Purves) in at least para 0065-0072)
In reference to Claim 17:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 17
 (Previously Presented) The method of claim 1 (see rejection of claim 1 above), further comprising:
the remote server communicating an authentication of the user to a computer of a financial institution associated with the user, wherein the computer of the financial institution releases payment on behalf of the user based at least in part on the authentication received from the remote server.((Purves) in at least para 0077, para 
In reference to Claim 18:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 18
 (Previously Presented) The method of claim 17 (see rejection of claim 17 above),
the remote server wherein the computer of the financial institution transmits the payment to a computer of one or more vendors indicated by the user.((Purves) in at least para 0010, para 0080, para 0081, para 0148, para 0200, para 0353-0534, para 0355, para 0357, para 0367-0369, para 0373-0374, para 0378)
In reference to Claim 62:
The combination of Purves, Ballard and Calman discloses the limitations of dependent claim 61.  Purves further discloses the limitations of dependent claim 62
(Currently Amended) The method of claim 1 (see rejection of claim 1 above), 
Purves does not explicitly teach:
wherein the multi-directional tracked eye pattern representing the user’s eye movement pattern resulting from the user virtually drawn by the user moving their gaze comprises a plurality of linear segments.	
Ballard teaches:
wherein the multi-directional virtual tracked eye pattern representing the user’s eye movement pattern resulting from the user virtually drawn by the user moving their gaze comprises a plurality of linear segments.((Ballard) in at least FIG. 17A-17H; para 0225 wherein the prior art teaches passwords using inputs which include based on user gaze direction of users eyes; para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password…represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… para 0229-0230,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”)
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements 
In reference to Claim 63:
The combination of Purves, Ballard and Calman discloses the limitations of dependent claim 62.  Purves further discloses the limitations of dependent claim 63
(Currently Amended) The method of claim 62 (see rejection of claim 62 above), 
Purves does not explicitly teach:
wherein the non-linear and multi-directional virtual line (normal eye movement and direction of user gaze) is determined to correspond to the predetermined eye signature movement pattern based on non-linear segments of the non-linear and multi-directional virtual line (normal eye movement and direction of user gaze) being within a pre-determined threshold of corresponding linear segments of the predetermined eye signature movement pattern.
Ballard teaches:
wherein the non-linear and multi-directional virtual line (normal eye movement and direction of user gaze) is determined to correspond to the predetermined eye signature movement pattern based on non-linear segments of the non-linear and multi-directional virtual line (normal eye movement and direction of user gaze)being within a pre-determined threshold of corresponding linear segments of the predetermined eye signature movement pattern. ((Ballard) in at least FIG. 17A-17H; para 0006-0009, para 0105, para 0111, para 0081, para 0097, para 0225 wherein the prior art teaches passwords using inputs which include based on user gaze direction of users eyes; para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password…represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… para 0229-0230,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”, para 0236 wherein the prior art teaches prompting user to enter predetermined password; para 0242, para 0243-0252),
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements with horizontal and vertical thresholds a means for entering a password in order to allow a user to interact with a user device  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include a visual means for the user’s gaze to provide a password as taught by Ballard since Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements with horizontal and vertical thresholds and multiple linear eye movements a means for entering a password in order to allow a user to interact with a user device  
In reference to Claim 73:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 73
 (Currently Amended) The method of claim 1 (See rejection of claim 1 above), 
Purves does not explicitly teach:
wherein the instructions are displayed and the user’s eye movement is tracked during display of the real-world object that is in the direction of the gaze of the user.   
Ballard teaches:
wherein the instructions are displayed and the user’s eye movement is tracked during display of the real-world object that is in the direction of the gaze of the user.   ((Ballard) in at least FIG. 15; FIG. 17A-B; para 0081, para 0097, para 0225 wherein the prior art teaches passwords using inputs which include based on user gaze direction of users eyes; para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password…represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… para 0229-0230,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”, para 0236 wherein the prior art teaches prompting user to enter predetermined password
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using prompting the user to enter the password and providing points for the user gaze to use so the user is able to visually enter the password for authentication.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include a visual means for the user’s gaze to provide a password as taught by Ballard since Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using prompting the user to enter the password and providing points for the user gaze to use so the user is able to visually enter the password for authentication
In reference to Claim 75:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 75  
(Currently Amended) The method of claim 1 (see rejection of claim 1 above), 
Purves does not explicitly teach:
wherein the predetermined eye signature movement pattern is not displayed to the user during tracking of the eye movement of the user by the user moving their gaze in response to the displayed instructions.
Ballard teaches:
wherein the predetermined eye signature movement pattern is not displayed to the user during tracking of the eye movement of the user by the user moving their gaze wherein the prior art teaches passwords using inputs which include based on user gaze direction of users eyes; para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password…represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… para 0229-0230 para 0236 wherein the prior art teaches prompting user to enter predetermined password; para 0242, para 0243-0246)
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using prompting the user to enter the password and providing points for the user gaze to use so the user is able to visually enter the password for authentication.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include a visual means for the user’s gaze to provide a password as taught by Ballard since Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using prompting the user to enter the password and providing points for the user gaze to use so the user is able to visually enter the password for authentication
In reference to Claim 76:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 27.  Purves further discloses the limitations of dependent claim 76  
(Currently Amended) The AR display system of claim 27 (see rejection of claim 27 above), 
Purves does not explicitly teach:
wherein the predetermined eye signature movement pattern is not displayed to the user during tracking of the eye movement of the user by the user moving their gaze in response to the displayed instructions.
Ballard teaches:
wherein the predetermined eye signature movement pattern is not displayed to the user during tracking of the eye movement of the user by the user moving their gaze in response to the displayed instructions. ((Ballard) in at least FIG. 15; FIG. 17A-B; para 0081, para 0097, para 0225 wherein the prior art teaches passwords using inputs which include based on user gaze direction of users eyes; para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password…represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… para 0229-0230 para 0236 wherein the prior art teaches prompting user to enter predetermined password; para 0242, 
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using prompting the user to enter the password and providing points for the user gaze to use so the user is able to visually enter the password for authentication.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include a visual means for the user’s gaze to provide a password as taught by Ballard since Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using prompting the user to enter the password and providing points for the user gaze to use so the user is able to visually enter the password for authentication
In reference to Claim 27:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 27 
(Currently Amended) A computerized augmented reality (AR) display system ((Purves) in at least Abstract; FIG. 2A, FIG. 40A) comprising:
an AR device structured to be worn on a head of a user of the AR device ((Purves) in at least FIG. 1b, FIG. 1C-3; para 0064), the AR device comprising at least one light source and at least one camera that or cooperatively operable for tracking eye-related biometric data ((Purves) in at least FIG. 40A-B; FIG. 44; para 0061-0062, 
a local processing module in communication with the AR device ((Purves) in at least para 0083, para 0209, para 0381);
the AR device, by the at least one light source and the at least one camera while being worn by the user, being operable to capture eye-related biometric data of the user ((Purves) in at least FIG. "I c-1; FIG. 2A, FIG. 2E, FIG. 40A; para 0061-0064, para 0069); and
the local processing module operable ((Purves) in at least para 0083, para 0209, para 0381);to
analyze the eye-related biometric data ((Purves) in at least para 0061, para 0064, para 0069).
identify a real-world object that is in a direction of a gaze of the user, the gaze determined based on data collected by the at least one camera and analyzed by the local processing module ((Purves) in at least para 0069, para 0083, para 0086, para 0090, para 0102, para 0104, para 0128, para 0184-0186, para 0192-0193, para 0312).
responsive to identifying the real-world object in the direction of the gaze of the user, determining an identity of the user based at least in part on analysis of eye-related biometric data by execution of an eye movement based user identification protocol comprising…((Purves) in at least  para 0069, para 0083, para 0086, para 0090, para 0102, para 0104, para 0128, para 0184-0186, para 0192-0193, para 0312), and
displaying instructions prompting the user to [provide biometric eye related data]… ((Purves) in at least para 0061, para 0064 wherein the prior art teaches requesting the user to provide identification data such as eye pattern, para 0069, para 0083, para 0086, para 0090);  
tracking through at least one camera of the AR device while the AR device is worn on the head of the user eye movement of the user by the user moving their gaze in response to the displayed instructions, ((Purves) in at least abstract; FIG. 1B; para 0057, para 0061, para 0064 wherein the prior art teaches requesting the user to provide identification data such as eye pattern where the camera tracks the wearer’s eye movement and capture eye movement and vision focus (i.e. gaze), para 0069, para 0076);
comparing the multi-directional tracked eye pattern representing the user’s eye movement pattern [entered]... by the user and a predetermined eye signature movement pattern, wherein the predetermined eye signature movement pattern is unique to the user, determined prior to identifying the real-world object that is in the direction of a gaze of the user ...((Purves) in at least para 0067 wherein the prior art teaches the device transmits eye pattern to checkin to authenticate user checking the pattern against merchant database; para 0068 wherein the prior art teaches registering user data in order to compare stored biometric data, para 0069 wherein the prior art teaches user eye movement detected to focus on user interest of a product), determining that the  multi-directional tracked eye pattern corresponds to the pre-determined eye signature ... pattern based on the multi-directional tracked eye pattern being within a pre-determined threshold of the predetermined eye  ((Purves) in at least para 0067), responsive to determining that the  multi-directional tracked eye pattern corresponds to the predetermined eye signature movement pattern, the communication to initiate a transaction to purchase the object, the communication including the identity of the user, the local processing module being operable to transmit the communication through at least one network to a remote server that authenticates the user for the transaction based on the determined identity ((Purves) in at least para 0067-0070, para 0077, para 0087, para 0090-0091,  para 0153-0154, para 0339)
Purves does not explicitly tech:
displaying instructions prompting the user to virtually draw an eye movement based password by moving their gaze 
wherein a multi-directional tracked eye pattern is drawn by the user moving their gaze in response to the displayed instructions
 comparing the multi-directional tracked eye pattern representing the user’s eye movement pattern virtually drawn by the user ...and displaying instructions to the user and not displayed to the user as part of the displaying instructions, and 
transmitting by the local processing module a communication to initiate a transaction to purchase the object, the communication including the identity of the user, the communication being transmitted through at least one network to a remote server that authenticates the user for the transaction based on the determined identity
Ballard teaches:
displaying instructions prompting the user to virtually draw an eye movement based password by moving their gaze, and not displayed to the user as part of displaying instructions ((Ballard) in at least FIG. 15; FIG. 17A-B; para 0081, para 0097, para 0225 wherein the prior art teaches passwords using inputs which include based on user gaze direction of users eyes; para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password…represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… para 0229-0230,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”, para 0236 wherein the prior art teaches prompting user to enter predetermined password
tracking through at least one camera of the AR device while the AR device is worn on the head of the user, eye movement of the user by the user moving their gaze in response to the displayed instructions, wherein a multi-directional tracked eye pattern is virtually drawn by the user moving their gaze in response to the displayed instructions ((Ballard) in at least FIG. 2 wherein the prior art illustrates glasses: FIG. 4; 17A-B; FIG. 23C; abstract wherein the prior art teaches a wearable device to provide instructions to the user; para 0003, para 0006, para 0011, para 0063, para 0072 wherein the prior art teaches the AR sensor array may include cameras, para 0078, , para 0081, para 0106), with the AR device is worn on the head of the user((Ballard) in at least FIG. 15; FIG. 17A-B; para 0081, para 0097, para 0225, para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password …represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… , para 0229-0230,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”, para 0236 wherein the prior art teaches prompting user to enter predetermined password; para 0242, para 0243-0246) 
comparing the multidirectional through at least one camera of the AR device while the AR device is worn on the head of the user representing the user’s eye movement pattern virtually drawn by the user and a predetermined eve signature movement pattern ((Ballard) in at least FIG. 2 wherein the prior art illustrates glasses: FIG. 4; 17A-B; FIG. 23C; abstract wherein the prior art teaches a wearable device to provide instructions to the user; para 0003, para 0006, para 0011, para 0063, para 0081, para 0097, para 0234, para 0237 wherein the prior art teaches verifying that the correct password has been entered, para 0243-0248, para 0249 wherein the prior art teaches password entered matched the assigned points of the password, para 0250-0252, para 0257, para 0263) wherein the predetermined eye signature movement pattern is unique to the user ((Ballard) in at least para 0081, para 0097, para 0234, para 0237 wherein the prior art teaches verifying that the correct password has been entered, para 0243-0248, para 0249 wherein the prior art teaches password entered matched the assigned points of the password, para 0250-0252, para 0257, para 0263), determined prior to identifying the real-world object that is in the direction of a gaze of the user ((Ballard) in at least para 0061, para 0081, para 0094, para 0097, para 0122, para 0234, para 0237 wherein the prior art teaches verifying that the correct password has been entered, para 0243-
and displaying instructions to the user and not displayed to the user as part of displaying instruction determining that the multi-directional tracked eye pattern corresponds to the pre-determined eve signature movement pattern, based on the non-linear and multi-directional virtual line(directional gaze of the eye movements)  being within a predetermined threshold of the predetermined eye signature movement pattern  ((Ballard) in at least FIG. 17A-17E; para 0011, para 0018-0019, para 0081, para 0097, para 0104 wherein the prior art teaches the user turns head to access a menu or whether the user merely wished to look in that direction without accessing the menu; para 0124 wherein the prior art teaches the a sub-menu of the menu with suggest instructions of other sub-menus not displayed, para 0229-0230, para 0234, para 0237, para 0243-para 0252, para 0257, para 0263 ) and
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements a means for entering a password in order to allow a user to interact with a user device  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include a visual means for the user’s gaze to provide a password as taught by Ballard since Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements a means for entering a password in order to allow a user to interact with a user device 
Calman teaches:
transmitting a communication to initiate a transaction to purchase the object, the communication including the identity of the user, the local processing module being operable to transmit the 8PATENT Atty. Dkt. No. ML-0255US / ML.20027.00 Serial No.: 15/155,013 communication through at least one network to a remote server that authenticates the user for the transaction based on the determined identity .”((Calman) in at least para 0063, para 0074 wherein the prior art teaches user authenticated using iris signature and teaches after authentication communicating with financial institution, para 0075 wherein the prior art teaches a/r device analyzes and captures financial document unique to financial institution, para 0080 wherein the prior art teaches financial institution processes transaction upon information collected for transaction as well as verified signature to complete transaction fund transfer)

Both Purves and Calman are directed toward utilizing A/R devices to perform transactions and utilize biometric data for identification including tracking eye/iris data.    Calman teaches the motivation of authenticating the customer step to include communicating with the financial institution in order to provide the institution instructions and documents scanted to for performing the transaction.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include communication with the financial institution as taught by Calman since Calman teaches the motivation of authenticating the customer step to include communicating with the 
In reference to Claim 30:
The combination of Purves, Ballard and Calman discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 30.
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above), further comprising
the remote server, wherein the remote server is operable to transmit a set of data regarding the transaction to a computer of a financial institution.((Purves) in at least FIG. 40A-B, FIG. 42A-B; para 0059, para 0066, para 0353-0354)
In reference to Claim 31:
The combination of Purves, Ballard and Calman discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 31.
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above),
the eye-related biometric data further comprising an iris pattern of an eye of the user of the AR device. .((Purves) in at least para 0062, para 0064, para 0067, para 0069, 
In reference to Claim 32:
The combination of Purves, Ballard and Calman discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 32.
(Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above),
wherein the AR device further comprises a microphone, and the AR device is further configured to receive biometric data comprising a voice recording of the user. .((Purves) in at least para 0061, para 0065, para 0068, para 0083, para 0085, para 0088, para 0121)
In reference to Claim 34:
The combination of Purves, Ballard and Calman discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 34.
(Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above), wherein the AR device is further configured to
receive biometric data comprising is a characteristic associated with the user’s skin.(( Purves) in at least para 0060, para 0076-0077)
In reference to Claim 38:
The combination of Purves, Ballard and Calman discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 38.
 (Previously Presented) The augmented reality display system of claim 27 (see rejection of claim 27 above),
wherein the AR display system is.((Purves) in at least para 0057), individually calibrated for the user  ((Purves) in at least para 0057, para 0060-0061, para 0064, para 0067, para 0069, para 0076, para 0205, para 0208, para 0414).
In reference to Claim 41:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 27.   Purves further discloses the limitations of dependent claim 41
(Currently Amended) The AR display system of claim 27 (see rejection of claim 27 above), wherein the identity of the user 
Is determined based at least part upon a known iris pattern. .((Purves) in at least para 0061, para 0077, para 0081 -0082, para 0088, para 0122, para 0170)
In reference to Claim 42:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 27.   Purves further discloses the limitations of dependent claim 42
 (Currently Amended) The AR display system of claim 27 (see rejection of claim 27 above), wherein the identity of the user is determined
based at least in part upon a known retinal pattern. .((Purves) in at least para 0061, para 0077, para 0122, para 0170)
In reference to Claim 44:
The combination of Purves, Ballard and Calman discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 44.
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above),
wherein the transaction is a business transaction. .((Purves) in at least para 0065-0072)
In reference to Claim 45:
The combination of Purves, Ballard and Calman discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 45.
 (Previously Presented) The AR display system of claim 30 (see rejection of claim 30 above), further comprising
the remote server wherein the remote server ((Purves) in at least FIG. 40A-B; FIG. 44; para 0058-0059, para 0061, para 0064, para 0067-0070, para 0076, para 0077, para 0120, para 0154, para 0339, para 0381-0382, para 0386, para 0388, para 0390) is configured to transmit data of the communication for authentication of the user through a network ((Purves) in at least para 0118 wherein the prior art teaches transaction processing network, para 0120, para 0125, para 0130 wherein the prior art teaches a communication network, para 0148 wherein the prior art teaches payment processing network, an issuer network, para 0150 wherein the prior art teaches a visa processing network, to a computer of a financial institution associated with the user, and wherein the financial institution computer is configured to release payment on behalf of the user based at least in part on the authentication. .((Purves) in at least para 0077, para 0082-0083)
In reference to Claim 46:
The combination of Purves, Ballard and Calman discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 46.

wherein the financial institution computer is operable to transmit the payment to one or more computers of one or more vendors indicated by the user .((Purves) in at least para 0010, para 0080, para 0081)
In reference to Claim 55:
The combination of Purves, Ballard and Calman discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 55
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above),
wherein the AR comprises an eye tracking system. .((Purves) in at least para 0061, para 0069)
In reference to Claim 56:
The combination of Purves, Ballard and Calman discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 56.
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above),
wherein the AR device comprises a haptic device.((Purves) in at least para 0065, para 0268, para 0341)
In reference to Claim 57:
The combination of Purves, Ballard and Calman discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 57.
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above),
wherein the AR device comprises a sensor that measures physiological data pertaining to a user’s eye.((Purves) in at least para 0081, para 0089, para 0078)
In reference to Claim 59:
The combination of Purves, Ballard and Calman discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 59.
 (Previously Presented) The AR system of claim 27 (see rejection of claim 27 above), 
wherein the local processing module is a part of a housing of the AR device worn on the head of the user. ((Purves) in at least FIG. 1b, FIG. 1C-3; para 0064),
In reference to Claim 67:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 27.   Purves further discloses the limitations of dependent claim 67
 (Currently Amended) The AR display system of claim 27,  (see rejection of claim 27 above), 
Purves does not explicitly teach:
wherein the multidirectional tracked eye pattern representing the user’s eye movement pattern resulting from the user comprises a plurality of linear segments.	
Ballard teaches:
wherein the multidirectional tracked eye pattern representing the user’s eye movement pattern resulting from the user comprises a plurality of linear segments ((Ballard) in at least FIG. 17A-17H)
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements a means for entering a password in order to allow a user to interact with a user device  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include a visual means for the user’s gaze to provide a password as taught by Ballard since Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using multiple linear eye movements a means for entering a password in order to allow a user to interact with a user device 
In reference to Claim 68:
The combination of Purves, Ballard and Calman discloses the limitations of dependent claim 67.  Purves further discloses the limitations of dependent claim 68
(Currently Amended) The AR display system of claim 67,  (see rejection of claim 67 above), 
Purves does not explicitly teach:
wherein the multidirectional tracked eye pattern is determined to correspond to the predetermined eye signature movement pattern based on the nonlinear segments of the multi-directional tracked eye pattern being within a pre-determined threshold of corresponding linear segments of the predetermined eye signature movement pattern.
Ballard teaches:
wherein the multidirectional tracked eye pattern is determined to correspond to the predetermined eye signature movement pattern based on the nonlinear segments of the multi-directional tracked eye pattern being within a pre-determined threshold of corresponding linear segments of the predetermined eye signature movement pattern((Ballard) in at least FIG. 17A-17H; para 0006-0009, para 0105, para 0111, para 0081, para 0097, para 0225 wherein the prior art teaches passwords using inputs which include based on user gaze direction of users eyes; para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password…represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… para 0229-0230,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”, para 0236 wherein the prior art teaches prompting user to enter predetermined password; para 0242, para 0243-0252),
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements with horizontal and vertical thresholds a means for entering a password in order to allow a user to interact with a user device  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include a visual means for the user’s gaze to provide a password as taught by Ballard since Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements with horizontal and vertical thresholds 
In reference to Claim 74:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 27.  Purves further discloses the limitations of dependent claim 74
(Currently Amended) The AR display system of claim 27 (See rejection of claim 27 above), 
the user’s eye movement is tracked during display of the real-world object that is in the direction of the gaze of the user..   ...((Purves) in at least para 0067 wherein the prior art teaches the device transmits eye pattern to checkin to authenticate user checking the pattern against merchant database; para 0068 wherein the prior art teaches registering user data in order to compare stored biometric data, para 0069 wherein the prior art teaches user eye movement detected to focus on user interest of a product)
Purves does not explicitly teach:
wherein the instructions are displayed and 
Ballard teaches:
wherein the instructions are displayed and the user’s eye movement is tracked during display of the real-world object that is in the direction of the gaze of the user..   ((Ballard) in at least FIG. 15; FIG. 17A-B; para 0081, para 0097, para 0225 wherein the prior art teaches passwords using inputs which include based on user gaze direction of users eyes; para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password…represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… para 0229-0230,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”, para 0236 wherein the prior art teaches prompting user to enter predetermined password; para 0242, para 0243-0246)
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using prompting the user to enter the password and providing points for the user gaze to follow so the user is able to visually enter the password for authentication.   It would have been obvious to 
Claim 5 with respect to claim 1 above; Claim 33 with respect to claim 27 above,  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves et al. (Purves) in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) in view of US Pub No. 2012/0230577 A1 by Calman et al. (Calman), and further in view of US Pub No. 2015/0199006 Al by He et al. (He)
In reference to Claim 5:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 5
 (Previously Presented) The method of claim 1 (see rejection of claim 1 above),  
the eye-related biometric further comprising a retina … of an eye of the user of the AR device ((Purves) in at least para 0061-0072, para 0077, para 0122, para 0170)
Purves does not explicitly teach:
… a retina signature …
He teaches:
wherein the biometric is a retina signature ((He) in at least para 0114)
Both Purves and He are directed toward user identification using wearable devices and capturing retina/iris data.  He teaches the motivation of capturing retinal data in order to provide security authorization.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include retina signature as taught by He since He teaches the motivation of capturing retinal data in order to provide security authorization.
In reference to Claim 33:
The combination of Purves, Ballard and Calman discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 33
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above), 
the eye-related biometric further comprising is a … signature of an eye of the user of the AR device ((Purves) in at least para 0061-0072, para 0077, para 0122, para 0170)
Purves does not explicitly teach:
… retinal signature …
He teaches:
wherein the eye-related biometric data is a retinal signature of an eye the user of the AR device ((He) in at least para 0114)
Both Purves and He are directed toward user identification using wearable devices.  He teaches the motivation of capturing retinal data in order to provide security authorization.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the retina and digital data of Purves utilized for user identification to include retina signature as taught by He since He teaches the motivation of capturing retinal data in order to provide security authorization.
Claim 9 with respect to claim 1 above, Claim 37 with respect to claim 27 above, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves (Purves) in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) in view of US Pub No. 2012/0230577 a1 by Calman (Calman), and further in view of US Pub. No. 2014/0310531 A1 by Kundu et al. (Kundu)
In reference to Claim 9:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 9
 (Previously Presented) The method of claim 1 (see rejection of claim 1 above), 
Purves does not explicitly teach:
the eye-related biometric data further comprising a blinking pattern of the user’s eyes
Kundu teaches:
the eye-related biometric data further comprising a blinking pattern of the user’s eyes ((Kundu) in at least FIG. 7; para 0085)
Both Purves and Kundu are directed toward wearable devices which collect biometric data such as eye-related biometric pattern for identification purposes.  Kundu teaches the motivation of a blinking pattern of the users eyes as biometric data in order to acquire and ascertain users credentials.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the eye movement data capturing process of Purves to include the blinking patterns of users eyes as taught by Kundu since Kundu teaches the motivation of a blinking pattern of the users eyes as biometric data in order to acquire and ascertain users credentials
In reference to Claim 37:
The combination of Purves and Ballard discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 37.
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above), 
Purves does not explicitly teach:
the eye-related biometric data further comprising a blinking pattern of the user’s eyes
Kundu teaches:
the eye-related biometric data further comprising a blinking pattern of the user’s eyes ((Kundu) in at least FIG. 7; para 0085)
Both Purves and Kundu are directed toward wearable devices which collect biometric data for identification purposes.  Kundu teaches the motivation of a blinking pattern of the users eyes as biometric data in order to acquire and ascertain users credentials.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the eye movement data capturing process of Purves to include the blinking patterns of users eyes as taught by Kundu since Kundu teaches the motivation of a blinking pattern of the users eyes as biometric data in order to acquire and ascertain users credentials
Claim 19 with respect to claim 1 above, Claim 47 with respect to claim 276 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves et al. (Purves) in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) in view of US Pub No. 2012/0230577 A1 by Calman et al. (Calman), and further in view of US Pub No. 2015/0112684 A1 by Scheffer et al (Scheffer)
In reference to Claim 19:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.   Purves further discloses the limitations of dependent claim 19

the local processing module detecting an interruption event associated with the AR device ((Purves) in at least para 0063, para 0068, para 0086, para 0089-0090, para 0109, para 0125, para 0127, para 0233, para 0316); and
the AR device capturing new biometric data from the user…((Purves) in at least para 0273, para 0416)
Purves does not explicitly teach:
the AR device capturing new biometric data from the user in order to re-authenticate the user based at least in part on the detected interruption event and the new biometric data.
Scheffer teaches:
the AR device capturing new biometric data from the user in order to re-authenticate the user based at least in part on the detected interruption event and the new biometric data.((Scheffer) in at least para 0038, para 0042, para 0061)
Both Purves and Scheffer are directed toward utilizing wearable transaction devices which use biometric data to identify user.  Scheffer teaches the motivation that in the event that the biometric identification analysis fails to meet a threshold of confidence to provide additional biometric data for comparison to identify the user in order to confirm the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the identification of a user with 
In reference to Claim 47:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 27.   Purves further discloses the limitations of dependent claim 40
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above), 
wherein the local processing module is configured to detect an interruption event associated with the AR device ((Purves) in at least para 0086, para 0089-0090, para 0127, para 0109), and
wherein the AR device is further configured to capture new eye-related biometric data from the user through the at least one light source and the at least one camera  ……((Purves) in at least para 0061, para 0064, para 0069, para 0109, para 0273, para 0416)
Purves does not explicitly teach:
wherein the AR device is further configured to capture new eye-related biometric data from the user through the at least one light source and the at least one camera  
Scheffer teaches:
wherein the AR device is further configured to capture new … biometric data from the user …  in order to re-authenticate the user based at least in part on the detected interruption event and the new … biometric data.((Scheffer) in at least para 0038, para 0042, para 0061)
Both Purves and Scheffer are directed toward utilizing wearable transaction devices which use biometric data to identify user.  Scheffer teaches the motivation that in the event that the biometric identification analysis fails to meet a threshold of confidence to provide additional biometric data for comparison to identify the user in order to confirm the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the identification of a user with captured biometric data as taught by Purves to include the re-authentication process as taught by Scheffer since Scheffer teaches the motivation that in the event that the biometric identification analysis fails to meet a threshold of confidence to provide additional biometric data for comparison to identify the user in order to confirm the user
Claim 20-21 with respect to claim 19 above, Claims 48-49 with respect to claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves et al. (Purves), in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) in view of US Pub No. 2012/0230577 a1 by Calman et al. (Calman) in view of US Pub No. 2015/0112684 A1 by Scheffer et al (Scheffer), and further in view of US Patent No. 9,674,707 B2 by Boettcher et al. (Boettcher)
In reference to Claim 20:
The combination of Purves, Ballard, Calman and Scheffer discloses the limitations of dependent claim 19.   Purves further discloses the limitations of dependent claim 20
(Previously Presented) The method of claim 19 (see rejection of claim 19 above), 
Purves does not explicitly teach:
wherein the interruption event  is detected by local processing module based at least in part on a removal of the AR device from the user’s head.
Boettcher teaches:
wherein the interruption event is detected by local processing module based at least in part on a removal of the AR device from the user’s head.((Boettcher) in at least Col 25 lines 4-22, Col 30 lines 37-48, Col 32 lines 13-23)
Both Purves and Boettcher are directed toward transactions utilizing wearable smart devices.  Boettcher teaches the motivation of interrupting an activity when the removal of the device is detected in order to signal an end of the session and to increase security.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security of transaction features of Purves with respect to wearable device to include the security features as taught by Boettcher since Boettcher teaches the motivation of interrupting an activity when the 
In reference to Claim 21:
The combination of Purves, Ballard, Calman and Scheffer discloses the limitations of dependent claim 19.   Purves further discloses the limitations of dependent claim 21
(Previously Presented) The method of claim 19(see rejection of claim 19 above),
Purves does not explicitly teach:
wherein the interruption event is detected by the local processing module based at least in part on a loss of connectivity of the AR device with a network.
Botcher teaches:
wherein the interruption event is detected by the local processing module based at least in part on a loss of connectivity of the AR device with a network. .((Boettcher) in at least Col 25 lines 4-22, Col 30 lines 37-48, Col 32 lines 13-23)
Both Purves and Boettcher are directed toward transactions utilizing wearable smart devices.  Boettcher teaches the motivation of interrupting an activity when the removal of the device is detected in order to signal an end of the session and to increase security.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security of transaction features of Purves with respect to wearable device to include the security features as taught by Boettcher since Boettcher teaches the motivation of interrupting an activity when the 
In reference to Claim 48:
The combination of Purves, Ballard, Calman and Scheffer discloses the limitations of dependent claim 47.   Purves further discloses the limitations of dependent claim 48
(Previously Presented) The AR display system of claim 47 (see rejection of claim 47 above), 
Purves does not explicitly teach:
wherein the interruption event comprises a removal of the AR device from the user’s head.
Boettcher teaches:
wherein the interruption event comprises a removal of the AR device from the user’s head.. ((Boettcher) in at least Col 25 lines 4-22, Col 30 lines 37-48, Col 32 lines 13-23)
Both Purves and Boettcher are directed toward transactions utilizing wearable smart devices.  Boettcher teaches the motivation of interrupting an activity when the removal of the device is detected in order to signal an end of the session and to increase security.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security of transaction features of Purves with respect to wearable device to include the security features as taught by 
In reference to Claim 49:
The combination of Purves, Ballard and Scheffer discloses the limitations of dependent claim 47.   Purves further discloses the limitations of dependent claim 49
(Previously Presented) The AR display system of claim 47 (see rejection of claim 47 above), 
Purves does not explicitly teach:
wherein the interruption event comprises a loss of connectivity of the AR device with a network.
Boettcher teaches:
wherein the interruption event comprises a loss of connectivity of the AR device with a network..((Boettcher) in at least Col 25 lines 4-22, Col 30 lines 37-48, Col 32 lines 13-23)
Both Purves and Boettcher are directed toward transactions utilizing wearable smart devices.  Boettcher teaches the motivation of interrupting an activity when the removal of the device is detected in order to signal an end of the session and to increase security.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security of transaction features of .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves et al. (Purves), in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) in view of US Pub No. 2012/0230577 A1 by Calman et al. (Calman) as applied to Claim 1 above, and further in view of US Pub No. 2013/0054622 A1 by Karmarkar et al. (Karmarkar)
In reference to Claim 23:
The combination of Purves, Ballard and Calman discloses the limitations of dependent claim 19.   Purves further discloses the limitations of dependent claim 23
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), 
wherein the gaze of the user is detected by the local processing module based at least in part on a … associated with the user’s gaze at the real-world object presented though the AR device ((Purves) in at least para 0069, para 0078, para 0101, para 0104, para 0106, para 0111-0112) 
Purves does not explicitly teach:
heat map
Karmarkar teaches: 
wherein the gaze of the user is detected by the local processing module based at least in part on a heat map associated with the user’s gaze at the real-world object presented though the AR device ((Karmarkar) in at least FIG. 5; para 0034, para 0035, para 0037, para 0048)
Both Purves and Karmarkar are directed toward eye wear transactional device which track eye movement to indicate users product interest. Karmarkar teaches the motivation of generating a heat map associated with eye movement in order to use the data to determine where the greatest amount of time the user gazed at an element so that the user can receive information related to that user indicated interest.  . It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the eye tracking features of Purves to include generating a heat map as taught by Karmarkar since Karmarkar teaches the motivation of generating a heat map associated with eye movement in order to use the data to determine where the greatest amount of time the user gazed at an element so that the user can receive information related to that user indicated interest.  
Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves et al. (Purves), in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) in view of US Pub No. 2012/0230577 A1 by Calman et al. (Calman) as applied to claim 1 above, and further in view of US Pub No. 2006/0239670 A1 by Cleveland (Cleveland) 
In reference to Claim 71:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 71:
(Currently amended) The method of claim 1 (see rejection of claim 1 above), further comprising 
Purves does not explicitly teach:
converting data of the multidirectional tracked eye pattern, wherein the converted data indicates that a plurality of discrete areas of a virtual grid were traversed by the non-linear and multi-directional eye movement resulting in the multidirectional tracked eye pattern drawn by the user.
Cleveland teaches:
converting data of the multidirectional tracked eye pattern, wherein the converted data indicates that a plurality of discrete areas of a virtual grid were traversed by the non-linear and multi-directional eye movement resulting in the multidirectional tracked eye pattern drawn by the user.  ((Cleveland) in at least para 0100)
Both Purves and Cleveland are directed toward technology for capturing eye movement via cameras tracking eye movement for inputting data.  Cleveland teaches the motivation of converting gaze line of the eye within the camera frame of reference in order to convert the gaze line form the camera frame to a monitor frame.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the capturing of eye movement and inputting of eye data of Purves to include converting process of camera data as taught by Cleveland since Cleveland 
Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves et al. (Purves), in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) in view of US Pub No. 2012/0230577 A1 by Calman et al. (Calman) as applied to Claim 27 above, and further in view of US Pub No. 2015/0294303 a1 by Hanson et al (Hanson)
In reference to Claim 58:
The combination of Purves, Ballard and Calman discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 58
 (Previously Presented) The AR system of claim 27 (see rejection of claim 27 above), 
Purves does not explicitly teach:
wherein the local processing module is a part of a belt pack worn on a waist of the user
Hanson teaches:
wherein the local processing module is a part of a belt pack worn on a waist of the user ((Hanson) in at least FIG. 1A-B; para 0003, para 0077)
Both Purves and Hanson teach augmented devices may be any of wearable devices for use in transactions.  Hanson teaches the motivation that wearable augmented devices may be any clothing accessory worn or carried on a customer’s person.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the wearable device of Purves to include a belt device as taught by Hanson since Hanson teaches the motivation that wearable augmented devices may be any clothing accessory worn or carried on a customer’s person.  
Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves et al. (Purves), in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) in view of US Pub No. 2012/0230577 A1 by Calman et al. (Calman) as applied to Claim 38 above, and further in view of US Pub No. 2012/0069294 A1 by Ohno et al (Ohno) and “Fitting and Dispensing Glasses” by med.Navy (Navy) 
In reference to Claim 60:
The combination of Purves, Ballard and Calman discloses the limitations of dependent claim 38.   Purves further discloses the limitations of dependent claim 60
 (Previously Presented) The AR system of claim 38 (see rejection of claim 38 above), 
Purves does not explicitly teach:
wherein the AR device is worn on a head of the user and calibrated to physical features of the comprising an eye size of the user, a head size of the user, and a distance between eyes of the user; a distance from the AR device and eyes of the user; and a curvature of a forehead of the user.
Ohno teaches:
wherein the AR device worn on a head of the user and calibrated to physical features of the comprising …a curvature of a forehead of the user. ((Ohno) in at least para 0080)
Both Purves and Ohno are directed toward AR devices which include glasses. Ohno teaches the motivation of measuring the curvature of the user in order to fit the glasses to the user.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details for use of augmented glass devices of Purves to include the measurement of the curvature of the user as taught by Ohno since Ohno teaches the motivation of measuring the curvature of the user in order to fit the glasses to the user.
Navy teaches:
an eye size of the user, a head size of the user, and a distance between eyes of the user ((Navy) page 1); 
a distance from the AR device and eyes of the user ((Navy) page 1); and
Both Purves and Navy are directed toward glasses. Navy teaches the motivation of measuring the measuring physical features in order to fit glasses to the user.   It would have been obvious to one having ordinary skill at the time of effective filing the .
Claim 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves et al. (Purves), in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) in view of US Pub No. 2012/0230577 A1 by Calman et al. (Calman)  as applied to claim 27 above, and further in view of US Pub No. 2006/0239670 A1 by Cleveland (Cleveland) 
In reference to Claim 72:
The combination of Purves, Ballard  and Calman discloses the limitations of independent claim 27.  Purves further discloses the limitations of dependent claim 72:
(Currently Amended) The AR display system of claim 27 (see rejection of claim 27 above), further comprising 
Purves does not explicitly teach:
the eye movement based user identification protocol further comprising converting a format of data of the multi-directional tracked eye pattern, wherein the converted data indicates that a plurality of discrete areas of a virtual grid were traversed by the non-linear and multi-directional eye movement resulting in the multi-directional tracked eye pattern drawn by the user..
Cleveland teaches:
the eye movement based user identification protocol further comprising converting a format of data of the multi-directional tracked eye pattern, wherein the converted data indicates that a plurality of discrete areas of a virtual grid were traversed by the non-linear and multi-directional eye movement resulting in the multi-directional tracked eye pattern drawn by the user. ((Cleveland) in at least para 0100)
Both Purves and Cleveland are directed toward technology for capturing eye movement via cameras tracking eye movement for inputting data.  Cleveland teaches the motivation of converting gaze line of the eye within the camera frame of reference in order to convert the gaze line form the camera frame to a monitor frame.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the capturing of eye movement and inputting of eye data of Purves to include converting process of camera data as taught by Cleveland since Cleveland teaches the motivation of converting gaze line of the eye within the camera frame of reference in order to convert the gaze line form the camera frame to a monitor frame
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Identity Recognition through Human Gaze Tracking by Infantino et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/MARY M GREGG/Examiner, Art Unit 3697